 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     SAWTANTRA CHOPRA
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10                                                   ******

11   UNITED STATES OF AMERICA,                               Case No.: 1:18-CR-00086-NONE-SKO
12                    Plaintiff,
13            v.                                             STIPULATION AND ORDER
                                                             REGARDING COMPETENCY STATUS
14
15   SAWTANTRA CHOPRA,
16                    Defendant.
17
18            Pursuant to 18 U.S.C. § 4241(d) the United States of America, by and through its
19   representatives, Michael Tierney and Vincenza Rabenn, and the Defendant, Sawtantra Chopra,
20   by and through his attorneys of record, Michael Chaney and Anthony P. Capozzi, have stipulated
21   that by a preponderance of the evidence Dr. Chopra is presently suffering from a mental disease
22   or defect rendering him mentally incompetent to the extent that he is unable to understand the
23   nature and consequences of the proceedings against him or to assist properly in his defense.
24            The parties will continue their efforts to find a suitable facility other than a Bureau of
25   Prisons facility can be identified. The parties therefore stipulate that the Court should enter an
26   order:
27            1) FINDING, by a preponderance of the evidence, that the defendant is presently
28                 suffering from a mental disease or defect rendering him mentally incompetent to the
                   extent that he is unable to assist properly in his defense;

                                                            1
                                   STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                           CASE NO.: 1:18-CR-00086-NONE-SKO
 1       2) The Defendant’s commitment date of April 3, 2020 is vacated and ORDERS pursuant
 2            to 18 U.S.C. § 4241(d)(1), Defendant be committed to the custody of the Attorney
 3            General on August 3, 2020 for hospitalization in a federal medical center or other
 4            suitable facility for a reasonable period not to exceed four months as necessary for
 5            treatment and a determination of whether there is a substantial probability that he will
 6            attain the capacity to permit this action to continue in the foreseeable future. Absent
 7            further order of the Court, the defendant will be committed to the Bureau of Prisons
 8            on that date, but will remain on pre-trial release until designation of a specific medical
 9            facility.
10       3) Further ORDERING that the Speedy Trial Act is tolled for the period during which
11            Defendant’s competency is being evaluated and efforts are being made to restore him
12            to competency as set forth under 18 U.S.C. § 3161(h)(1)(A) and (h)(4).
13       4) A further status conference shall be set for July 24, 2020, at 8:30 a.m.
14
15                                                          Respectfully Submitted,
16   DATED:     March 10, 2020                        By: /s/Anthony P. Capozzi
17                                                        ANTHONY P. CAPOZZI
                                                          Attorney for Defendant SAWTANTRA
18                                                        CHOPRA

19
20
     DATED:     March 10, 2020                        By: /s/Michael D. Chaney
21                                                        MICHAEL D. CHANEY
                                                          Attorney for Defendant SAWTANTRA
22                                                        CHOPRA
23
24
25   DATED:     March 10, 2020                        By: /s/Michael G. Tierney
                                                          MICHAEL G. TIERNEY
26                                                        Assistant United States Attorney
27
28

     DATED:     March 10, 2020                        By: /s/Vincenza Rabenn

                                                      2
                             STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                     CASE NO.: 1:18-CR-00086-NONE-SKO
 1                                                            VINCENZA RABENN
                                                              Assistant United States Attorney
 2
 3                                                ORDER
 4        Pursuant to the parties’ stipulation, the Court therefore:
 5        1) FINDS by a preponderance of the evidence, that the defendant is presently suffering
 6              from a mental disease or defect rendering him mentally incompetent to the extent that
 7              he is unable to assist properly in his defense;
 8        2) ORDERS, pursuant to 18 U.S.C. § 4241(d)(1), that:
 9                 a. The Commitment of April 3, 2020 is vacated;
10                 b. Defendant is committed to the custody of the Attorney General on August 3,
11                     2020 for hospitalization in a federal medical center or other suitable facility
12                     for a reasonable period not to exceed four months as necessary for treatment
13                     and a determination of whether there is a substantial probability that he will
14                     attain the capacity to permit this action to continue in the foreseeable future.
15                     Absent further order of the Court, the defendant will be committed to the
16                     Bureau of Prisons on that date, but will remain on pre-trial release until
17                     designation of a specific medical facility;
18                 c. The Speedy Trial Act is tolled and time is excluded for the period during
19                     which Defendant’s competency is being evaluated and efforts are being made
20                     to restore him to competency as set forth under 18 U.S.C. § 3161(h)(1)(A) and
21                     (h)(4), specifically from the date of this order to the status conference date of
22                     July 24, 2020.
23        3) SETS a further status conference on July 24, 2020, at 8:30 a.m. in Courtroom No. 4.
24
     IT IS SO ORDERED.
25
26     Dated:     March 12, 2020
                                                         UNITED STATES DISTRICT JUDGE
27
28



                                                        3
                               STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                       CASE NO.: 1:18-CR-00086-NONE-SKO
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                              4
     STIPULATION REGARDING COMPETENCY STATUS AND ORDER
             CASE NO.: 1:18-CR-00086-NONE-SKO
